Citation Nr: 1601092	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  12-03 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a right ankle disorder. 

3.  Entitlement to service connection for a left ankle disorder. 

4.  Entitlement to service connection for a traumatic brain injury (TBI). 

5.  Entitlement to service connection for a vision disorder.  


REPRESENTATION

The Veteran represented by: Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran (Appellant) 


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from July 2002 to December 2008. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which in pertinent part denied service connection for a low back disorder, a right ankle disorder, a left ankle disorder, TBI, and a vision disorder.  An original claim for service connection was received in May 2009. 

In October 2015, the Veteran testified at a personal hearing at the local RO in 
Indianapolis, Indiana (Travel Board hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

At the October 2015 Board hearing, the Veteran testified he suffers from headaches and migraines that are constantly reoccurring since an IED explosion while on active duty.  The RO should take whatever steps deemed appropriate regarding a possible claim for service connection for headaches or migraines.  The Veteran should express intent to file a formal claim for service connection for headaches, if he desires.  38 C.F.R. § 3.155 (2015).   


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of a musculoskeletal strain of the low back. 

2.  The Veteran served in combat and experienced back pain during combat.  

3.  The Veteran's current musculoskeletal strain of the low back was incurred in service.  

4.  The Veteran does not have a current disability of the right ankle. 

5.  The Veteran does not have a current disability of the left ankle.  

6.  The Veteran does not have current residuals of TBI. 

7.  The Veteran experienced conjunctivitis, contact lens-induced corneal disorder, and a corneal scar while in service.  

8.  The Veteran does not have a current vision or eye disability, other than a refractive error of the eye. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a musculoskeletal strain of the low back have been met.  	          38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 

2.  The criteria for service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  The criteria for a service connection for a left ankle disability have not been met. 38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  The criteria for service connection for TBI have not been met 38 U.S.C.A.        §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

5.  The criteria for service connection for a vision disability have not been met.     38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The duty to notify the Veteran regarding the above claims was satisfied in a June 2009 letter, which addressed all three service connection notice elements.  The letter informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence, and the Veteran was notified of effective dates for ratings and degrees of disability.  See Dingess, 19 Vet. App. 473.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.     

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.       38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, VA examination reports, a copy of the October 2015 Board hearing transcript, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations in July and August 2009, March and September 2011, and March 2014, and the reports have been associated with the claims file.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions regarding current diagnoses with supporting rationale. 

The Veteran testified at an October 2015 Board hearing before the undersigned Veterans Law Judge and a transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of      (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

At the October 2015 hearing, the Veterans Law Judge fully explained the issues on appeal.  See Board hearing transcript at 2.  The Veterans Law Judge additionally discussed whether the Veteran has a current diagnosis of a back disability, bilateral ankle disability, eye disability, and TBI, and what evidence is needed to substantiate the claims.  Id. at 8-9.  The Veterans Law Judge specifically informed the Veteran that a diagnosis of a current disability is needed to substantiate the claims of a bilateral ankle condition, back condition, and TBI, and that VA cannot service connect congenital defects such as refractive errors of the eye.  Id. at 9, 16.  Neither the Veteran nor the representative has asserted that VA failed to comply with        38 C.F.R. § 3.103(c)(2) and have not identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. 	 § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Service Connection Legal Criteria 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).  Musculoskeletal strains (that have not been diagnosed as arthritis), TBI, corneal disorders, and refractive errors of the eye are not chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms do not apply.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A. 	 § 1154(a); 38 C.F.R. § 3.303(a). 

A lay person is competent to report on the onset and reoccurrence of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d, 1372, 1376-77 (Fed. Cir. 2007).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection for a Low Back Disorder 

The Veteran generally contends that he has a current back disability that occurred in service during combat when he carried injured servicemembers to safety on rugged terrain and carrying heavy packs.  See October 2015 Board hearing. 

The Board finds that the evidence of record is at least in equipoise regarding whether the Veteran has a current disability of the low back.  In September 2011, the Veteran was afforded a VA examination to assist in determining the nature of any back disability.  At that time, the Veteran was diagnosed only with "low back pain."  The Veteran reported constant, chronic pain.  The range of motion tests showed limitation of motion, with forward flexion ending at 70 degrees, full extension, with pain limiting motion at 20 degrees, full right and left lateral extension with pain limiting motion at 25 degrees for both, and full right and left lateral rotation, with pain limiting motion at 25 degrees.  The VA examiner reported additional limitation of motion after repetitive-use testing.  Nonetheless, the VA examiner was unable to diagnose any arthritis or other low back disability at that time other than "low back pain."  

Additional VA treatment records show that the Veteran was treated for progressive low back pain in January 2015.  At that time, a diagnosis of musculoskeletal strain with probable disc inflammation herniation was provided; however, a CT scan showed a normal lumbar spine.  

While the September 2011 VA examiner was unable to give a diagnosis other than low back pain, and the January 2015 CT scan revealed a normal lumbar spine, the Veteran did receive a diagnosis of a musculoskeletal strain and experiences both pain and functional loss, including limitation of motion.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a current diagnosis of musculoskeletal strain.  

Next, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current back disability was incurred in service.  As stated above, the Veteran contends that he injured his back during combat when carrying heaving packs and carrying injured service soldiers to safety in rugged terrain.  The Veteran reported that, after the initial injury, he had to take extensive time off from patrols and treating the wounded.  See October 2015 Board hearing.  

The Veteran's service treatment records show complaints of back pain, swollen, stiff, and painful joints, and muscle aches during deployment.  See December 2005 post deployment health assessment.  However, upon separation from active duty, the Veteran denied recurrent back pain or any back problem.  See July 2008 service treatment records.  Nonetheless, VA treatment records show an active problem of "low back pain" since treatment at VA, noting complains of back pain since service separation.  See May 2009 VA treatment records.  

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids the veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In this case, the evidence supports the finding that the Veteran engaged in combat. In particular, the Veteran's service records document his involvement in combat during the Gulf War period, as evidenced by receipt of the Combat Action Badge. See DD Form 214.  Based on this evidence, the Board finds that the Veteran engaged in combat with the enemy during service, and the combat rule is applicable.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Board finds that, based on the medical and lay evidence, it is at least in equipoise regarding whether the current back injury was incurred in service while in combat.  The Veteran served in combat and his description of the injury occurred is consistent with the circumstances of his service, and is additionally supported by the post deployment health assessment which indicates back pain and muscle aches during service.  The Veteran additionally filed a claim for service connection for a low back injury within months of separation from service, and has received treatment for a low back disability since service separation.  Therefore, the Board finds that the current back disability was "incurred in" service and later diagnosed as a musculoskeletal strain.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for a Bilateral Ankle Disorder 

The Veteran generally contends that he has a current bilateral ankle disability that began in service.  See October 2015 Board hearing.  The Veteran contends that he injured his left ankle while in combat while carrying injured servicemembers, and he injured his right ankle while playing basketball in service.  See October 2015 Board hearing.  The Veteran states that he continues to have bilateral ankle pain with popping, and limited range of motion, sometimes being unable to bear his full weight on the ankles.  Id.  

Based on the medical and lay evidence, the Board finds that the Veteran does not have a current disability of either ankle.  Review of VA treatment records shows that the Veteran complained about bilateral ankle pain when walking.  See May 2009 VA treatment records.  The record does not show any further treatment for a bilateral ankle disability.  At the September 2011 VA examination, the Veteran reported constant pain in his ankles, with flare-ups.  The VA examiner noted that the Veteran had a diagnosis of a right ankle sprain, inversion injury in May 2008, and for both ankles, the Veteran had full range of motion, with no objective evidence of painful motion.  The VA examiner found the Veteran to have no functional loss for either the right or left lower extremity.  Diagnostic testing was performed, and the results showed no abnormal findings of either ankle.  The VA examiner additionally stated there is no diagnosis made of a current condition of the right ankle based on a normal physical examination and x-ray.  

Nonetheless, the Veteran contends that he does suffer from a bilateral ankle disability because he suffers from pain, flare-ups, and popping.  The Veteran has not contended he suffers from a particular bilateral ankle diagnosis.  A lay person is competent to report on the onset and reoccurrence of his current symptomatology, including pain.  See Layno, 6 Vet. App. at  470.  Additionally, lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

In this case, the Board has considered and found credible the Veteran's reports of bilateral ankle pain.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom; Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Therefore, the Board finds that there is no current bilateral ankle disability, and will not address the question of whether there was an in-service occurrence of an ankle injury. 

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current right or left ankle disability and has not had an ankle disability during the pendency of the appeal.  The finding of no current disability during the pendency of the appeal presently renders moot all theories of entitlement.  Because the Veteran does not have a current bilateral ankle disability, service connection may not presently be granted under any theory, whether directly incurred in service or presumptively as a "chronic" disease based on chronic in-service or continuous post-service symptoms or manifestation to 10 percent within one year of service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for TBI 

The Veteran generally contends that he experienced a TBI after two IED explosions.  The Veteran stated that after the explosions he had to come to and collect himself before responding to anyone injured.  The Veteran stated that since that time he has reoccurring headaches and migraines ever since being overseas.  See October 2015 Board hearing.  

The Board finds that the weight of the evidence demonstrates that the Veteran does not have current residuals of TBI.  Review of VA treatment records shows that the Veteran had a positive first level evaluation for TBI, and received a TBI consult.  See May 2009 VA treatment records.  At the TBI second level evaluation in May 2009, the Veteran stated that during the first IED explosion he felt a big boom and a very loud noise, and was rattled by all the sand falling.  The Veteran denied any loss of consciousness, memory problems, or significant confusion.  Additionally, the Veteran stated that he felt the blast of the second explosion that occurred and was shaken up, but there was no period of significant confusion.  At that assessment, the treating VA doctor opined that the Veteran did not sustain any brain injury, but sustained significant amount of visual traumatic experiences that led to posttraumatic stress disorder (PTSD).  The treating VA doctor determined there was no need for the Veteran to be treated in the polytrauma clinic because he does not have a traumatic brain injury.  

The Veteran has been afforded three VA examinations to help determine the nature of any possible psychiatric symptoms and TBI.  At the August 2009 VA examination, the VA examiner did not find a diagnosis of or symptoms of TBI.  Again, at the May 2011 VA examination, the VA examiner did not find a diagnosis of or symptoms of TBI.  And again, at the March 2014 VA examination, the VA examiner did not find a diagnosis of or symptoms of TBI.  

As stated above, lay evidence is competent in some cases to establish a diagnosis; however, the Board finds that in this instance the Veteran is not competent to diagnose TBI.  See Kahana, 24 Vet. App. at 437.  While the Veteran is competent to relate symptoms experienced at any time, and the Board finds the Veteran's account of experiencing two IED explosions credible, he is not competent in this case to opine as to the underlying pathology of the symptoms as TBI related to those explosions.  Such a medical diagnosis requires specific medical knowledge and training regarding traumatic brain injuries, which is a complex medical condition involving physical and psychiatric processes and symptoms that the Veteran has not been shown to possess.  Therefore, the Board finds that the weight of the evidence is against a finding of a current residuals of TBI.  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current diagnosis of TBI and has not had a TBI diagnosis during the pendency of the appeal.  The finding of no current disability during the pendency of the appeal renders moot all theories of entitlement.  Because the Veteran does not have current TBI, service connection may not be granted under any theory.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Vision Disorder 

The Veteran generally contends that he suffers from a vision and eye disability, including a corneal scar, which may have been triggered through training.  The Veteran did not endorse any trauma or injury to the eyes.  See October 2015 Board hearing.  

Regarding service connection for a vision disability, for purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2015).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90 (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

The Board finds that the weight of the evidence is against a finding of a current eye disability, other than a refractive error of the eye.  The Board finds that the evidence of record, both medical and lay, shows a current diagnosis of a corneal astigmatism, and no other eye disability.  See July 2009 VA examination report.  Review of the Veteran's service treatment records show treatment in August 2002 for conjunctivitis, and a diagnosis in September 2008 of a refractive error of myopia and astigmatism, as well as contact lens induced corneal disorder and corneal scar.  See August 2002 and September 2008 service treatment records.  

In July 2009, the Veteran was afforded a VA examination to assist in determining the nature of any current eye disability.  At that time, the Veteran did not endorse any current eye or visual symptoms and did not endorse any trauma to the eye.  The VA examiner did not make any diagnosis of a present eye disease or injury, including any scars.  The VA examiner's only diagnosis was bilateral corneal astigmatism.  

The Board affords this opinion significant probative value.  The VA examiner conducted an examination of the Veteran for the purposes of making a diagnosis of a current eye disability, specifically addressing whether there was trauma to the eye, a present eye disease or injury, or current scars.  Additionally, there is no competent evidence to the contrary, including any lay statements that address a possible diagnosis of an eye disability.  

The Veteran has not contended and the record does not otherwise show any injury that occurred to the Veteran's eyes while on active duty that was superimposed upon the current refractive error and astigmatism.  While the service treatment records show one time treatment for conjunctivitis in-service, there is no indication, and the Veteran has not asserted, that the conjunctivitis caused any aggravation or worsening beyond the normal progression of the astigmatism and refractive errors.  Therefore, the weight of the evidence does not demonstrate a current diagnosis of an eye disability, other than a refractive error of the eye and astigmatism, and does not demonstrate any "superimposed" injury that could aggravate the refractive error of the eye and astigmatism.  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current diagnosis of an eye disability other than a refractive error of the eye, which as discussed above may not be granted service connection, and has not had an eye disability during the pendency of the appeal.  The finding of no current disability during the pendency of the appeal renders moot all theories of entitlement.  Because the Veteran does not have current eye disability, service connection may not be granted under any theory.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a low back strain is granted.

Service connection for a right ankle disorder is denied. 

Service connection for a left ankle disorder is denied. 

Service connection for TBI is denied. 

Service connection for a vision disorder is denied.  


____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


